Case: 18-11043       Date Filed: 11/21/2018      Page: 1 of 2


                                                                          [DO NOT PUBLISH]


                      IN THE UNITED STATES COURT OF APPEALS

                              FOR THE ELEVENTH CIRCUIT
                                ________________________

                                       No. 18-11043
                                   Non-Argument Calendar
                                 ________________________

                         D.C. Docket No. 4:17-cr-00091-LGW-GRS-1


UNITED STATES OF AMERICA,

                                                                             Plaintiff-Appellee,

                                            versus

CEDRIC AUSTIN,

                                                                          Defendant-Appellant.

                                 ________________________

                         Appeal from the United States District Court
                            for the Southern District of Georgia
                               ________________________

                                     (November 21, 2018)

Before WILLIAM PRYOR, JILL PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

       The Government’s motion to dismiss this appeal pursuant to the appeal waiver in

Appellant’s plea agreement is GRANTED. See United States v. Bushert, 997 F.2d 1343, 1350-

51 (11th Cir. 1993) (sentence appeal waiver will be enforced if it was made knowingly and

voluntarily); United States v. Grinard-Henry, 399 F.3d 1294, 1296 (11th Cir. 2005) (waiver of
                 Case: 18-11043        Date Filed: 11/21/2018         Page: 2 of 2


the right to appeal includes waiver of the right to appeal difficult or debatable legal issues or

even blatant error).

       MOTION TO DISMISS GRANTED.




                                                  2